ORDER
PER CURIAM.
Defendant appeals from the judgment entered upon conviction by a jury for robbery in the second degree, § 569.030, RSMo 1994. The trial court sentenced defendant as a persistent misdemeanor and prior offender pursuant to § 558.016, RSMo 1994, to seven years in the custody of the Department of Corrections. Defendant also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential *795value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).